OPINION — AG — A TROUTLINE IS NOT A DEVICE WITHIN THE SCOPE OF 29 Ohio St. 1965 Supp., 226 [29-226], WHICH PROVIDES THAT A HOLDER OF A COMMERCIAL FISHING LICENSE IS ENTITLED TO TAKE NON GAME FISH BY THE USE OF NETS, TRAPS, SEINES AND OTHER SIMILAR DEVICES. IN ADDITION, THE HOLDER OF A COMMERCIAL FISHING LICENSE BE SOLD NONGAME FISH TAKEN BY THE USE OF A TROUTLINE. (2) THE OKLAHOMA WILDLIFE CONSERVATION COMMISSION HAS AUTHORITY TO REGULATE FISHING OF ALL BODIES OF WATER IN OKLAHOMA WITH THE EXCEPTION OF PRIVATE LANDLOCKED LAKES WHICH ARE WHOLLY DISCONNECTED FROM OTHER WATERS AND STREAMS. (3) THE LAKE CARL BLACKWELL BEING A DAM RESERVOIR ON A STREAM OR STREAMS LOCATED WITHIN THE STATE OF OKLAHOMA IS SUBJECT TO FISHING REGULATIONS OF THE OKLAHOMA DEPARTMENT OF WILDLIFE CONSERVATION. CITE:  29 Ohio St. 1965 Supp., 226 [29-226], 29 Ohio St. 1965 Supp., 227 [29-227], 29 Ohio St. 1961 402 [29-402]  (PENN LERBLANCE)